 SOUTHEASTERN PIPE LINE COMPANY3413.The CIO contends that its current 3-year contract with the Em-ployer, effective until March 15, 1954, bars a present determination ofrepresentatives.The record does not show that a substantial part ofthe Employer's industry is covered by contracts for a 3-year term.Accordingly, as the current contract has been in effect for almost 2years, we find that it is not a bar to this proceeding.2We also findthat a question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner and the Employer stipulated that the unit cov-ered by the current contract between the Employer and the CIO isappropriate for the purposes of collective bargaining.The CIO con-tends that a multiemployer unit of the employees of the six companieswho are members of the Wyoming Valley Throwsters Labor Com-mittee,' is appropriate. It stated, however, that if the Board shouldfind such a multiemployer unit to be inappropriate, then it agreedthat a single-employer unit is appropriate.For reasons fully set out in our recent decisions inFranklin Throw-ing Company,101 NLRB 153, 101 NLRB 737, in which we discussedin detail this multiemployer bargaining, we find a unit limited to theemployees of this Employer the appropriate unit.We find that all production and maintenance employees at theEmployer'sWilkes-Barre, Pennsylvania, mill, excluding executives,managers, superintendents, assistant superintendents, foremen, assist-ant foremen, foreladies, assistant foreladies, chauffeurs, truckdrivers,office clerical employees, professional employees, confidential employ-ees, guards, and supervisors, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.[Text of Direction of Election omitted from publication in thisvolume.]IGeneral MotorsCorporation,Detroit Transmission Division,102 NLRB 1140; Bai-lanceManufacturing Company, Inc.,97 NLRB 1019.On May 1, 1951, the CIO and its Penn-Appalachian Joint Board entered intoan agree-ment with the Wyoming Valley Throwsters Labor Committee providing for a joint welfareprogram, covering the employees of the six companies.SOUTHEASTERN PIPELINE COMPANYandOIL WORKERS INTERNATIONALUNION, CIO.Case No. 10-CA 1360.March 6, 1953Decision and OrderOn December 19, 1952, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding, finding that103 NLRB No. 38.257905-54-vol. 103-23 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a brief in support thereof.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicialerrorwas committed. Therulings are hereby affirmed?The Board has considered the Inter-mediate Report, the exceptions, the brief, and the entire record in thecase,3 and hereby adopts the findings,' conclusions, and recommenda-tions of the Trial Examiner with the following modification andclarification .51.We agree with the Trial Examiner that Barcroft's transfer wasdiscriminatorily motivated and therefore was a violation of Section8 (a) (1) and (3) of the Act aThe Respondent contends that the transfer was not discriminatory,because Barcroft's job, wages, hours, and working conditions remainedsubstantially unchanged as the result of the transfer.As the TrialExaminer points out, however, Barcroft's new job ismore confiningthan his old one and does not afford the variety of work formerly'Pursuantto the provisions of Section 3 (b) of theAct, theBoard bas delegated itspowers in connectionwith thiscase to a three-member panel.[Chairman Herzog andMembers Houston and Murdock].2Over the objectionof the Respondent,the Trial Examiner admitted in evidence testi-mony as toconversations between supervisoryofficials.The TrialExaminer did not, nordo we,make any findingthat theseconversations constituted unfair labor practices.How-ever, this testimonywas properly admissible as background to show the Respondent's atti-tude toward the Union,itsmotivation in transferring Barcroft,and its planned action tounderminethe Union by securing withdrawal of the Union's membership.Such evidencealso isrelevant to credibility determinations.s The Respondenthas requested oral argument.The request is denied,inasmuch as therecord and brief adequately set forththe issues and the positionsof the parties.4 On page 352 of his Intermediate Report, the TrialExamincrstates that "After Whitlockhad had a conversation with Mr Hamilton...Oates . . . told Whitlock'the companywas disappointed'in him.. .The record shows,and we find, that this conversationbetween Oates and Whitlockoccurred after Oates had had a conversation with Hamilton,which Whitlock did not hear.On page 348 of the IntermediateReport, theTrial Examiner states that"Winters toldBembry thatBarcroftwas the 'spark plug' of theUnion and that he(Barcroft)wouldhave to discontinue his activities on behalf of the Unionor be discharged or transferred."The recordshows, andwe find, thatWinters said in mentioning the fact that Barcroft wasthe "spark plug" of theUnion, "we would have to get rid of Barcroft,fire him."TheIntermediateReport is corrected accordingly5In adopting the findings of the TrialExaminer, we have accepted his resolutions ofcredibility.As demeanorof witnesses is a factor of consequence in resolving issues ofcredibility,and as the Trial Examiner,but not theBoard, has had the advantage of observ-ing the witnesseswhile theytestified,it is the Board's policy to attach great weight to aTrial Examiner's credibilityfindings insofar as they are based on demeanor.Hence, wedo not overrule a Trial Examiner's resolutionsas to credibilityexcept where the clear pre-ponderance of all the relevant evidence convinces us that the Trial Examiner's resolutionwas incorrectStandardDry Wall Products, Inc.,91 NLRB544, enfd. 188 F. 2d 302(C A 3). Applying this standard to the factsof the present case, we perceive no adequatebasis foroverrulingthe Trial Examiner's credibility determinations.e ".. . the transfer of an employee...traceabletomembership in a labor union .. .constitutes discriminationwithin theinterdiction of Section 8 (1) and(3),."ContinentalOil Companyv N. L. R. B.,113 F. 2d 473, 484 (C. A. 10). SOUTHEASTERN PIPE LINE COMPANY343available to him.Moreover, his new place of employment is also aconsiderable distance from his former place of work.'Accordingly,we find that the transfer has resulted in discrimination in regard toBarcroft's terms and conditions of employment. In any event, Bar-croft's transfer constituted an independent violation of Section 8 (a)(1), especially as it resulted in the removal of Barcroft from the bar-gaining unit.2.We agree with the Trial Examiner that the Respondent violatedSection 8 (a) (1) of the Act.We base this finding on the followingconduct of the Respondent :(a)The discriminatory transfer of Barcroft.(b)The threats of reprisal made by Bembry and Winters to Bar-croft on account of his union activity.(c)The supervisor solicitations of employee withdrawals from theUnion.(d)Personnel Director Lawrence's statement to employee Roddythat he could not expect any favors from the Respondent because, asa worker for the Union, he had made himself an enemy of theRespondent.(e)Personnel Director Lawrence's statement to employee Whitlockclearly implying that a supporter of the Union was an enemy of theRespondent and would be treated as one.(f)Personnel Director Lawrence's and Supervisor Oates' inter-rogation of employee Hansard as to attendance at a union meeting.(g) Supervisor Hamilton's questioning of Hansard as to his unionsympathies.3.As recommended by the Trial Examiner, we shall order theRespondent to restore Barcroft to his former position.We do notadopt the Trial Examiner's further recommendation that the "Re-spondent should be relieved of its obligation to make such reinstate-ment effective, if it proves to the National Labor Relations Board thatfor legitimate business reasons it is advantageous to continue its pres-ent arrangement of operating with the combined job and that anundue hardship would result from a requirement that it reinstateBarcroft." sBoth the Trial Examiner and the Board have found that the Re-spondent transferred Barcroft and consolidated his job with that ofanother employee for discriminatory reasons.So far as appears, ifBarcroft had not been active in the Union's behalf, he would havebeen permitted to remain at his old job. In these circumstances, theonly way to undo the wrong perpetrated against him is to require the7Phillips Petroleum Company, 24NLRB 317, 333.8In view of our rejection of this recommendation of the Trial Examiner, the Respond-ent'smotion for leave to present additional evidence bearing on the issue of hardship ishereby denied. 344DECISIONSOF NATIONAL LABORRELATIONS BOARDRespondent to restore him to his former position. "Only thus canthere be a restoration of the situation, as nearly as possible, to thatwhich would have obtained but for the illegal discrimination." 9The Board's purpose in ordering Barcroft's restoration to his formerjob is remedial and not punitive. If hardship results from the order,as claimed by the Respondent, it is a hardship for which it is itselfresponsible.It must bear any loss entailed. It cannot shift it tothe victim of the unfair labor practice.1°To accept a hardship pleaas a reason for refusing to apply the usual reinstatement remedywould permit the Respondent to enjoy the fruitsof its unlawful con-duct and would serve to encourage rather than discourage unfair laborpractices by others.Whether Barcroft's transfer be considered a vio-lation of Section 8 (a) (3) or (1), we believe that the effectuation ofthe policy of the Act requires that the Respondent restore Barcroftto his former position 11OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Southeastern Pipe LineCompany, Atlanta, Georgia, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouraging membership in Oil Workers International Union,CIO, or in any other labor organization of its employees, by trans-ferring any of its employees, or in any other manner discriminatingagainst them in regard to their hire or tenure of employment, or anyterm or condition of employment.(b)Threatening employees with economic reprisals or the with-holding of economic benefits because of their membership in or activi-ties on behalf of Oil Workers International Union, CIO, or any otherlabor organization.(c)Soliciting employees to withdraw from Oil Workers Inter-national Union, CIO, or any other labor organization.(d) Interrogating employees concerning their union affiliations,sympathies, or activities.(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Oil Workers International Union,CIO, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other con-9 Phelps Dodge Corporation v.N. L. R. B.,313 U.S. 177, 194.10 Cf.N. L. R. B. v. Don Juan Co., Inc.,185 F. 2d 393 (C. A. 2).11Cf.The Houston Chronicle Publishing Company,101 NLRB 1208,and cases citedtherein. SOUTHEASTERNPIPELINE COMPANY345certed activities for the purpose of collective bargaining or othermutual aid or protection, and to refrain from any or all of such activ-ities, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to T. E. Barcroft immediate and full reinstatement tohis former job of clerk-warehouseman without prejudice to his sen-iority or other rights and privileges.(b)Post at its Chattahooche office and warehouse and in its variouspumping stations, copies of the notice attached hereto and marked"Appendix A." 12 Copies of said notice, to be furnished by the Re-gional Director for the Tenth Region, shall, after being duly signedby the Respondent's representative, be posted by the Respondentimmediately upon receipt thereof and maintained by it for at leastsixty (60) consecutive days thereafter in conspicuous places, includingall places where notices to employees are customarily posted.Reason-able steps shall be taken by the Respondent to insure that such noticesare not altered, defaced, or covered by any other material.(c)Notify the. Regional Director for the Tenth Region, Atlanta,Georgia, in writing, within ten (10) days from the (late of this Order.of the steps taken to comply herewith.1' In the event that this Order is enforced by decree of a United States Court of Appeals,there shallbe inserted for the words "Pursuant to a Decision and Order" the words"Pursuantto a Decree of the United States Court of Appeals, Enforcing an Order."Appendix ANOTICE TO ALL EMPLOYEESPursuant to a decision and order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in OIL WORKERS INTER-NATIONAL UNION, CIO, or in any other labor organization of ouremployees, by transferring any of our employees, or in any othermanner discriminating against them in regard to their hire ortenure of employment, or any term or condition of employment.WE WILL NOT threaten our employees with economic reprisalsor the withholding of economic benefits because of their member-ship in or activities on behalf Of OIL WORKERS INTERNATIONALUNION, CIO, or any other labor organization.WE WILL NOT solicit our employees to withdraw from OILWORKERS INTERNATIONAL UNION, CIO, or any other labor organi-zation. 346DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT interrogate our employees concerning their unionaffiliations, sympathies, or activities.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organi-zation, to form labor organizations, to join or assist OIL WORKERSINTERNATIONAL UNION, CIO, or any other labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, and torefrain from any or all of such activities, except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.WE WILL offer to T. E. Barcroft immediate and full reinstate-ment to his former job of clerk-warehouseman without prejudiceto his seniority or other rights and privileges.SOUTHEASTERNPIPE LINF.COMPANY,Employer.Dated ---------------------By -------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportThis case' involves an alleged discriminatory transfer of T. E. Barcroft andcertain specified charges of interference, restraint, and coercion of employees.'BarcroftBarcroft's employment with Southeastern Pipe Line Company, herein calledRespondent, began in October 1943. From that date until September 18, 1951, hewas the division clerk (clerk-warehouseman) in Respondent's northern divisionoffice and warehouse.On September18, 1951,Barcroft was transferred fromthe northern division office and warehouse to Respondent's general offices (about12 miles away) and was given a job as a clerk in the traffic departments Counselfor the General Counsel contends Barcroft was transferred because of hislawfulactivities in behalf of the Union.Respondent contends Barcroft's transfer wasbrought about because of his interference with Respondent's work through hisi The issues in this captioned matter were fully litigated at a hearing before the under-signed in Atlanta, Georgia, on October 9 and 10, 1952.After the close of the hearing well-prepared briefs were received from counsel which have been considered in the preparationof this report.2 Interrogation of employees concerning their union membership, activities, and sympa-thies; threats to discharge and effect economic and other reprisals if employees joined orretained membership in the Oil Workers International Union, CIO, hereincalledthe Union ;promises of economic and other benefits to employees refraining from unionmembershipand activities ; causing withdrawalfrommembership in the Union by threats and coercion.aHis pay and hours of work remained the same and he performedwork of aclericalnature which was similar to a large portion of the work in his former job. SOUTHEASTERN PIPE LINE COMPANY347activities on behalf of the Union during working hours and that the transferwas made to enable Respondent to combine two part-time jobs (that of laboratorytechnician and that of division clerk).Pursuant to a Decision and Direction of Election ° issued June 12, 1951, anelectionwas conducted among all operating and maintenance employees ofRespondent, and on August 9, 1951, the Union was certified to be the collective-bargaining agent for the employees involved. Both before and after the electionBarcroft actively assisted the Union.He was its "key" man during its organizingcampaign and, a short time after the election, was elected secretary-treasurer ofthe Union Local and a member of the union negotiating committee.As clerk-warehouseman Barcroft's duties included taking dictation and typingletters for the superintendent of the northern division, keeping records concern-ing the operating and maintenance employees in the northern division, and receiv-ing and distributing materials and supplies. In the course of his duties Barcroftdelivered materials or otherwise made business trips to various pumping stationswithin this division.At the Chattahoochee warehouse, where he was normallyemployed, and during some of the trips to the pumping stations, Barcroft engagedin activities on behalf of the Union.Prior to the election he campaigned forthe Union.After the election he sought to obtain checkoff slips for union dues.There was no rule against such activity.During the same period of time that Barcroft was active on behalf of theUnion, Respondent's officials, on company time and property, engaged in activityagainst the Union.Prior to the election they sought to have employees voteagainst the Union ("vote in favor of the company by votingNoon the ballot")in the coming election.'After the election they sought and obtained fromemployees withdrawals from the Union.'This record reflects that Barcroft and Respondent's officials, in their respectiveactivities for and against the Union, on occasion would take employees awayfrom where they were supposed to be working, thus causing employees to beunable to perform their duties properly, and that these individuals (Barcroft andRespondent's officials) at times consumed considerable time in these endeavors e4 94 NLRB 1177.6 Respondent is engaged in transporting petroleum products by pipelines from Port St.Joe,Florida, to various points within the State of Georgia.No jurisdictionalissue isinvolved hereinFor example : B W Winters, vice president and general manager of Respondent, visitedvarious locations and instructed Respondent's supervisors to talk to employees and getthem to vote and work against the Union which some of these supervisors did. On orabout July 11, 1951, Respondent prepared, distributed among the employees, and postedon its bulletin boards, a letter or statement urging employees to vote against the Union.This letter is attached hereto as Appendix A.Winters asked Barcroft to go amongemployees and work against the Union (there is conflicting evidence as to the specific state-mentsmade by Winters, but it is clear from both versions of what was said that Wintersdid request Barcroft to discourage employees from voting for the Union).J.H. Lawrence,Respondent's personnel director, talked to employees individually and in groups, at variouslocations throughout Respondent's system, urging them to vote against the Union.7 Shortly after the election Winters addressedan assemblyof supervisoryemployeesand told them Respondent didn't need a union and could get along very well without aunion and that he would like the supervisors to talk to the men and see if they couldn'tdiscourage them from belonging.Winters asked the supervisors to talk to the employeesand ask them to write lettersresigningfrom the Unionand give copiesof such letters toRespondent.Respondent promised to pay postage for such letters. (Respondent's motionto strike this testimony is hereby denied )Thereafter, various officials of Respondentat various times and places sought and obtained such letters of withdrawal.8 For example : Barcroft talked to men in the warehouse for 20and 30 minutes andLeslie P. Thomas, a supervisor, excused his crew 30 minutes before quitting time so theycould consider his suggestion that they withdrawfromthe Union.Also Van Norhues, asupervisor,and J. H. Lawrence,personneldirector,talkedto groupsof employees aboutwithdrawing from the Union. 348DECISIONSOF NATIONALLABOR RELATIONS BOARDHowever, there is no evidence that any employee was disciplined or reprimandedfor, or even accused of, being delinquent in his work, no evidence that Respond-ent's officialswere criticized for their activities against the Union, and no evi-dence that Barcroft was cautioned that his activities on behalf of the Union oncompany time and property were against company policy or otherwise reprehen-sible and should be discontinued. In fact, Barcroft was askedby Respondent'svice president and general manager, to perform similar services against theUnion.About "a month or better" before the election, which took place on August 1,1951, Clyde M. Woodruff, station chief at Chattahoochee station (about a hun-dred feet from the warehouse involved herein), told John R. Bembry (Bar-croft's immediate superior) that Barcroft "was interfering with my men takingthem back to the warehouse and talking to them." Bembry did not reply, "hejust walked off."Thereafter, and before the election, Woodruff told Winters(general manager),during one of Winters' routine visits to the station, thatBarcroft was calling the men into the warehouse and talking to them about theUnion and keeping them in there a substantial length of time and that he hadcomplained to Bembry, but Bembry had done nothing.Winters did not reply toWoodruff, but shortly thereafter talked to Bembry about this matter.The evidence is conflicting as to the specific statements made by Winters andBembry on this occasion, but it appears from the entire record herein, and theundersigned finds that Winters told Bembry that Barcroft was the "spark plug"of the Union and that he would have to discontinue his activities on behalf ofthe Union or be discharged or transferred.Bembry disputed Winters' state-ments concerning Barcroft's union activities and stated Respondent would haveto have some reason to discharge or transfer Barcroft.The discussion termi-nated with an understanding that Winters would give further considerationto the matter.About "2 to 4 weeks" before the election, Winters asked Bembry to talk toBarcroft and see if he wouldn't stop his activity in the Union-stop taking anyactive part in it-and "work with the company to help defeat it." Bembrytalked to Barcroft and "told him that the company wanted him to drop his unionactivity and if he didn't he was going to get into trouble because they weremore or less after him." Barcroft stated "it was his right to be foror againstthe Union and he didn't feel they could do anything to him about it"Barcroft testified that on Friday before the election Winters came to thewarehouse where he was employed and that the two of them hada discussionin Bembry's (northern division superintendent) office with no one else presentand with the doors closed.Barcroft's version of this conversation was thatafter Winters had told him that he (Winters) knew Barcroft was prounion andasked him to go out over the weekend and "try to discourage the boys fromvoting for the union," that the following took place:I said, "What if the union goes in" and he says, "What if the union doesn'tgo in and if it doesn't you know what will happen," and I said, "Yes, I canfeel the axe on the back of my neck right now,"and Iasked him what ifthe union does go in what would happen and he said, "Well, there are waysof taking care of it and you can always be transferred," and Isaid,"Yes, Ican always be transferred,and ifyou transfer me I will file chargesagainstyou," but he was very careful that nobody was near enough to hear thatconversation, he closed two doors.Barcroft testified that as Winters left the room he (Winters) said, "Tom, I do notbelieve I make a good salesman" and that he (Barcroft) said, "I wouldn't say SOUTHEASTERN PIPE LINE COMPANY349that but I cannot get out and talk to these boys because I knew how manycards we had signed."Winters' testimony regarding this occurrence follows:Q.Will you state to the examiner what you said to Mr. Barcroft?A. I went out there like Mr. Kilpatrick said, it was previous to the elec-tion a few days or a week, I do not remember, of course, I had known aboutBarcroft's activity for the union and so I went out and I talked to Tom, heis one of the boys, we call him by the first name, and I said, "Tom, I under-stand you are doing a lot of activity among the employees," and he said,"Mr. Winters, I am not doing any, your information is wrong, I am neutral,neither for or against the Union", and I said, "It is funny I get all of thesereports about you," and he said, "These people don't like me, they will tellyou anything", and Isaid,"Tom, what about you, since you are neutraland say you are neutral, what about you going out and working against theunion, what about going out and telling the employees of the benefits thecompany gives you, bonus plan, two weeks vacation, hospitalization, sickleave, what about going out and trying to sell men on voting against theunion, thatwe knew our little company didn't need a union, we were closeto the men, called them by their first names".Q. You are telling what you told him?A. Yes, He said "no, I am neutral, I am not for the union or against itand I cannot do that."Q.Mr. Winters, yesterday Mr. Barcroft testified here that on that occa-sion you asked him what if the union goes in and he testified that he repliedthat he felt the axe right on his neck.Did you ask him that question anddid he make that reply?A. I didn't ask him that question.Q. Did he make that statement?A. He made no statement.Q.Did you ask him what if the union didn't get in? I beg your pardon,did he ask you what if the union doesn't get in and did you say, "You canalways be transferred"?A. I did not.Q. Did he ask you what if the union does go in and you said you canalways be transferred?A. I didn't.Q.He testified yesterday that he said if he were transferred he wouldfile charges.Did he make that statement?A.He made nj statement like that.From his observation of witnesses and the entire record herein the under-signed credits Barcroft's testimony, outlined above, concerning this conversation.'As previously noted herein, the election took place on August 1, 1951, andthereafter Barcroft continued his activities on behalf of the Union-soughtcheckoff slips-and Respondent's officials continued their activities against theUnion-sought letters withdrawing from the Union.About 10 days before his transfer, Barcroft was told by Bembry that be-cause of his union activities Respondent was "out to get" him.BarcroftIn determining credibility in this proceeding the undersigned has consideredinteralia:The demeanor and conduct of witnesses,their candor or lack thereof;their apparentfairness,bias, or prejudice;their interest or lack thereof; their ability to know,compre-hend,and understand matters about which they have testified;whether they have beencontradicted or otherwise impeached ; and consistency and inherent probability of thetestimony. 350DECISIONSOF NATIONALLABOR RELATIONS BOARDresponded he "was active in the Union and if they could get me that was theirlookout."On September 17, 1951, Woodruff (station chief at Chattahoochee station)toldWinters (on one of Winters' routine trips to the station) that Barcroft,,was calling his employees over there [to the warehouse] and asking themto sign a dues deduction card and talking to them about the union."Winterssaid "he would see if he couldn't correct it." On that same date (September 17,1951)Winters went "out on the job where I [Bembry] was working out inthe field" and told Bembry to transfer Barcroft to Respondent's general offices(outside the bargaining unit) effective at the close of business that day.Bem-bry inquired as to whether Barcroft's books and records should be checkedand was told "No," that Winters wanted Barcroft transferred immediately.That evening Barcroft was told to turn in his keys and report the followingmorning to Respondent's general offices. Shortly thereafter, Barcroft was giventhe job he now holds-a clerk in the traffic department.Barcroft's duties at the warehouse were taken over, and are now performedby Quentin Brown (a laboratory technician). Barcroft's job and Brown's jobhave been combined. It is readily apparent from this record, and the under-signed finds, that the decision to combine these jobs was not long contemplatedbut was made at the time of, and in view of, the immediate transfer of Bar-croft.It further appears, and the undersigned finds, that the combining ofthese jobs was not a motivating factor in Barcroft's transfer but rather anexpedient resulting from such transfer.This matter is discussed further underthe section of this report entitled "The Remedy."On January 16, 1952, Winters and Bembry discussed a contemplated transferof Bembry to a job as safety supervisor with headquarters in Respondent'sgeneral offices.During this discussion Winters told Bembry that Respondent"had worked every way to whip the Union and they had it about whipped" andthat Bembry was "stupid" to let Barcroft work right under his nose organizingthe Union ; that it had taken Respondent "all that time to undo" what he(Bembry) had let go right under his supervision.It is apparent from the facts outlined above that the issue herein is: WasBarcroft transferred (out of the bargaining unit) because his (union) activitiesinterfered with his work and the work of other employees (a lawful motiva-tion for such a transfer) or because Respondent resented his activities on behalfof the Union, and alleges interference with work as a pretext to conceal itsreal motive?On the basis of the entire record, the undersigned is not persuaded that Bar-croft was transferred because of interference with Respondent's business.Asnoted above, there was no rule against solicitation on behalf of, or against, theUnion and Respondent's supervisors and officials and Barcroft engaged in thesame type of interference with work and each to a substantial extent.Yet onlyBarcroft suffered consequences therefor.1°Furthermore, it appears, as notedabove, that had Barcroft engaged in similar conduct against-instead of for-the Union, Respondent would not have considered his interference with workreprehensible.In view of the failure of Respondent's contentions "to stand up under scrutiny,"the affirmative evidence (outlined above) that the reason for the transfer wasBarcroft's prounion activities, and 'n view of the antiunion conduct hereinafteroutlined, the undersigned believes and finds that the evidence in this case demon-strates that the transfer of Barcroft was due, not to interference with work,10 Barcroft was moved out of the bargainingunit and toa job whichhe considered, andconsiders, less desirablethan his former job. SOUTHEASTERNPIPELINE COMPANY351but to Barcroft's union membershipand activity and Respondent's desire toremove him from proximity to employees interested in the Unionand to Respond-ent's desire to break up the Union.Respondent's contention that there was no "discrimination" since the workingconditions are the same and Barcroft suffered no "detriment" is hereby rejected.It is obvious from a comparison of the two jobs that theyare not the same,although theyare similarin some respects.For example, the pay and hoursare the same and Barcroft performs work in the new job which is similar toa large portion of the workin hisformer job.Yet the workas clerk in thetraffic department is more constant and confining than that of clerk-warehouse-man and does not offer the variety of work and the opportunity to bein closecontact with employees throughout Respondent's system that Barcroft's formerjob provided.It is also apparent that the transfer brought about a detrimentto Barcroft since, solely because of his union membership and activities, he wasaccorded a treatment different from that which he wouldhave received absentsuch membership and activities.Interference, Restraint, and CoercionAs previously noted herein, threats of reprisals because of union activity weremadeto Barcroft by Bembry and by Winters. Also, as noted above, Respondent,through various officials and at various times, solicited employees to vote againstthe Union in the coming election-in some instancesthe employees were told that"the company didn't feel that they needed a union, that they would do everythingfor them that the union could do," and that if Respondentwas organized theremight be shutdowns caused by strikes.In the spring of 1950, J. C. Roddy was transferred from the northern divisionconstruction crew to a training center in the southern division (Florida) of Re-spondent's system to learn to be a diesel station pumpman. It was anticipatedthat upon completion of histrainingRoddy would become a pumper at a dieselpumping station.He was given such a job and sent to Wewa, Florida. How-ever, during his training and thereafter he sought a job (with Respondent) nearAtlanta, Georgia (his home), either at the Chattahoochee station-an electricpumping station-or as a member of the maintenancegangin the northern divi-sion.He was not given a definite commitment that a transfer near to Atlantawould or would not bearranged.About a week before the election (the election was conducted by mail andwas concluded on August 1, 1951), J. H. Lawrence, Respondent's personneldirector, went to Wewa, Florida, and inquired of Roddy as to whether he wasstill interested in a transfer to the northern division.Roddy indicated he wasand later in the same conversation Lawrence asked Roddy if he "had beenworking for the union."Upon receivingan affirmativereply,Lawrence toldRoddy "since you have worked and are working against the company and havemade yourself an enemy of the company you cannot expect the company to showyou any favors.""Roddy was not transferred and voluntarily left Respondent'semploy in September 1951.J.A.Whitlock, a gauger at Respondent's Doraville tank farm, testified thaton an occasion in September 1951 Lawrence explained to him thedisadvantagesn Lawrence denied that he made any statement to Roddy that Roddy hadmade him-self anenemy of the Company and testified he explained to Roddy that it wouldbe neces-sary forRoddy to be retrained to do thework of a pumperat the Chattahoocheestationsinceitwas an electricstation andthat he did not think the Companywould like to dothat because of the expense involved.Fromobservationof witnesses and after carefulanalysis of the record herein,the undersigned credits Roddy's testimony,outlined above. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Union and stated to him "if Iwas anold soreheadand didn't expect toget anywhere with the company anyway, I would get in theUnion but the menwho have good leadership and ability do not naturally need that."Whitlockfurther testified:Q. Do you recall any other thingshe said relativeto the Unionand whatthe company's attitudewas toward those who were or were not in the Union?A.Well,he more or less explainedtheir positionin the thing.He saidthat a man couldn't afford to fight [sic] the hand that was feeding him. Inother words, if we got on the wrongsideand startedout as an enemy wewould be treatedas one ...Lawrence denied that he stated to Whitlock that "a man couldn't fight [sic]the hand which is feedinghim," and testified he told Whitlock that Respondentwas opposedto the Union because of the possibilityof strikes and mentionedthat during recent strikes at organizedoil companies Respondent continuedoperating.From observations of witnesses and the entire record herein, theundersignedcredits the testimony of Whitlock and finds that Lawrence made the statementsattributed to him.After Whitlock had had a conversation with Mr. Hamilton,one of Respond-ent's supervisors, in which Whitlock had stated he didn't know how the menfelt about the Union, Oates, station chief at Doraville tank farm, told Whit-lock "the company was disappointed" in him because he had "lied" to Hamiltonas to whether he (Whitlock) was involved in the Union and suggested that Whit-lock write a letter of withdrawal from the Union and stated that if he resignedfrom the Union "the company wouldn't hold itagainst me." 72Prior to the election (concluded August 1, 1951) Lawrence and Oates inter-rogated Stanley Hansard, an employee at Doraville, as to the number of em-ployees in attendance at a union meeting and Winters, Oates, and Lawrence, ondifferent occasions, asked Hansard to vote against the Union in the coming elec-tion.About 6 months after the election Hamilton, a supervisor, askedHansardif he had a union card, and Lawrence questioned Hansard as to his unionsympathies.13On several occasions Lawrence talked about the Union to Leonard Jackson,an employee at Respondent's Rome, Georgia, station, and on one occasion shortlyafter the election told him "the company was trying to do everything it could forus and had been doing so and he thought the proper thing to do was not tobelong to it." 14Several weeks after the election, W. W. Mathis, a supervisor, said to Jackson :"It looked like it [the Union] was going down and the nien were coming out ofitandsaid it looked like the best thing for anybody to do was to get out ofit" and told Jackson he could get out by writing a letter to the Union and sendinga copy to Respondent.15As indicated elsewhere herein, Respondent initiated a movement to repudiatethe Union and actively sought and obtained letters resigning from the Union.However, there is no evidence of threats of reprisalsor promisesof benefit in1' Oates did not testifyherein.11 Lawrence denied that he asked Hansard "how he felt about the Unionand asked himif he wasfor it or against it and that you [Lawrence]asked him if he had a union card."Oates and Hamilton did not testify herein and Winters did not testifyconcerning Han-sard's statements.The undersigned creditsHansard'stestimonyoutlined above.14Lawrence did not testifyconcerning any conversation with Jackson.The above isbased upon Jackson's testimony.11Mathis did not testify herein. SOUTHEASTERNPIPELINE COMPANY353return for such letters, except as already indicated in this report or as may beinferred in the light of the copies to Respondent, the discharge of Barcroft forunion activities, and the conduct outlined in this section of this report.Threats of reprisals if workers embraceunionsunpalatable to managementhave long beenheld a form of interferenceviolatingSection 8 (a) (1) of theNational Labor Relations Act, as amended, herein called the Act.Respondent's,threats of reprisals and promises of favorscomesquarely within the ban of theAct.However, there remains for consideration the question of whether Re-spondent's questions, statements, and conduct, not containing remarksper seviolative of the Act, were sanctioned by Section 8 (c) of the Act,16orwhether inviolation of Section 8 (a) (1) of the Act they amounted to interference, restraint,or coercion of employees in the exercise of their right to self-organization.Theabsence of expressionsperse violative of the Act is not determinative of thequestion presented and the antiunion questions, statements, and conduct are notto be viewed in isolation but in the light of the entire course of conduct of whichthey are a part.As noted above, Respondent took affirmative steps to thwart the organizingefforts of its employeesand, failingthat, took affirmative steps to disintegratethe Union. It may be reasonably inferred and is inferred by the undersigned,that Respondent'squestions,statements, and conduct (outlined above) notcontaining remarks clearly violative of the Act, were, nevertheless, a part of acourse of conduct designed to restrain and coerce employees in the exercise of therights guaranteed in the Act and were not protected by Section 8 (c).N. L. R. B.v.Gate City Cotton Mills,167 F. 2d 647, 649 (C. A. 5) ;N. L. R. B. v. Fulton Bagand Cotton Mills,175 F. 2d 675, 677 (C. A.5) ; N. L. R. B. v. LaSalle Steel Co.,178 F. 2d 829 (C. A. 7), certiorari denied 339 U. S. 963;N. L. B. B. v. KroppForge Co.,178 F. 2d 822, 827-829 (C. A. 7), certiorari denied 340 U. S. 810;Joy Silk Mills v. N. L. R. B.,185 F. 2d 732, 739, 743 (C. A. D. C.), certiorari denied341 U. S. 914.Moreover, Respondent's questioningof employees concerning theirunion membership and activity and solicitation of resignations from the Uniondid not constitute "the expressingof any views" by the Company, but an at-tempted interference with employee self-organization. SeeN. L. R. B. v. Minne-sota Miningand ManufacturingCo., 179 F. 2d 323, 326 (C. A. 8) ;N. L. R. B. v.BaileyCo., 180 F. 2d 278, 280 (C. A. 6);N. L. B. B. v. Williams LumberCo., 195F. 2d 669, 672 (C. A. 4).The undersigned finds that by the conduct outlined above Respondent inter-fered with, restrained, or coerced employees in violation of Section 8 (a) (1)of the Act.In summary, the undersigned concludes and finds that: (1) Respondent dis-criminated in regardto the termsand conditions of employmentof T. E.Barcroftin violation of Section (a) (3) and (1) of the Act; (2) Respondent interferedwith,restrained,and coerced its employees, in the manner outlinedherein, inviolation of Section 8 (a) (1) of the Act; and (3) these unfair labor practicesoccurringin connection with theoperations of Respondent's business, have aclose,intimate,and substantialrelation to trade,traffic, andcommerce amongthe several States and tend to lead to labordisputes burdeningand obstructingcommerce and the free flow of commerce.ie Section 8 (c) ofthe Actprovides as follows:"The expressing of any views, argu-ment, or opinion, or the dissemination thereof,whether in written,printed,graphic, orvisual form,shall not constitute or be evidence of an unfair labor practice under any ofthe provisions of thisAct, if suchexpression contains no threat of reprisal or force orpromise of benefit." 354DECISIONSOF NATIONALLABOR RELATIONS BOARDThe RemedyHaving found that Respondent has engaged in unfair labor practices in viola-tion of the Act, the undersigned recommends that Respondent, to effectuate thepolicies of the Act, cease and desist therefrom and take the affirmative actionhereinafter specified.Simultaneous with the transfer of Barcroft, Respondent combined his job (thejob of clerk-warehouseman) with that of laboratory technician and since thattime the laboratory technician, an employee senior in time of employment toBarcroft and possessing special training needed in running laboratory tests whichBarcroft does not have, has been performing the combined job and even thecombined job does not keep him busy full time. Accordingly a question arisesas to whether Respondent should be required to reinstate Barcroft to his formerjob.Prior to the transfer of Barcroft, Respondent employed division clerks (clerk-warehousemen) to the division superintendents in its division offices (northernand southern division)."Barcroft served as one of these division clerks fromOctober 1943 to September 1951 and throughout such employment his duties re-mained substantially the same.However, the job did not require full-time work.At the same location where Barcroft worked (the Chattahoochee warehouse)Respondent also employed a laboratory technician (Quentin Brown).A fewmonths prior to September 1951, the amount of work required of the laboratorytechnician decreased substantially and Brown was assigned part-time work atRespondent's general offices in Atlanta.At the time of Barcroft's transfer,Brown was performing laboratory work (at the Chattahoochee warehouse) 2days a week and working at the general offices in Atlanta 3 days a week.WhenBarcroft was transferred, Brown ceased performing duties at the general offices'sand was assigned a job consisting of a combination of Barcroft's former dutiesand duties as laboratory technician. Since that time Brown has performed theduties of the combined job.Nevertheless, this combined job does not keep himbusy full time and his immediate supervisor, the northern division superintend-ent, has requested that Brown be assigned additional duties which he can per-form at the warehouse. The northern division superintendent estimated thatBrown is gainfully employed "not more than five hours" a day and that hislaboratory duties require "well over fifteen hours" per month.There is no evidence that a similar combining of jobs has been made withrespect to the division clerk to the southern division superintendent.There is nothing in this record indicating that these jobs would have beencombined for nondiscriminatory reasons."To the contrary, the evidence is tothe effect that combining of these jobs was an expedient resulting from thetransfer of Barcroft.Whether it was an economic expedient resulting in a sav-ing in efficiency and expense for Respondent is speculative and is not revealed bythis record. It is possible, of course, that combining of these jobs has provedbeneficial to Respondent and that for legitimate business reasons it desires tocontinue the present method of operating.However, this record does not furnishsufficient information to form a basis for determining that question.For ex-ample, the evidence is not adequate to form a basis from which a comparison17 SeeSouthernPipeLine Company,94 NLRB 1177.78Thisrecorddoesnot revealwho, if anyone, now performstheseduties.19 The situationprevailing at the timeof Barcroft's transferhad existedfor considerabletime and there is no evidencethat Respondentwas dissatisfied in any manner with thatmethod or that it had contemplated any change in its method of operationin regard tothe dutiesof Barcroftor the duties of Brown. SOUTHEASTERN PIPE LINE COMPANY355can be made of the effectiveness of the present method of operating and of themethod of operating previously, there is no evidence from which a comparisoncan be made with the situation prevailing in the southern division, and thereis no evidence concerning the duties formerly performed by Brown at the generaloffices of Respondent.Maybe these duties are not now performed.On the otherhand it may be that additions were made to the staff to compensate for Brown'sremoval therefrom and that the combining of Barcroft's and Brown's jobs atthe warehouse does not in fact accomplish greater efficiency or a saving inexpense.For similar reasons it cannot be determined from this record whetherreinstatement of Barcroft to his former position as clerk-warehouseman wouldwork an undue hardship on Respondent.Since the evidence does not establish that absent discriminatory reasons Re-spondent would have combined these jobs, since it is speculative as to whetherRespondent would continue this combined job for nondiscriminatory reasons, andspeculative as to whether reinstatement of Barcroft would work an undue hard-ship on Respondent; ° and since the only appropriate way the wrong inflicted uponRespondent's employees by its unfair labor practices can be rectified is byplacing the employees in theirstatus quo,21the undersigned believes that Re-spondent should be required to offer Barcroft reinstatement to his former jobof clerk-warehouseman.However, it is further believed that Respondent shouldbe relieved of its obligation to make such reinstatement effective, if it proves tothe National Labor Relations Board that for legitimate business reasons it isadvantageous to continue its present arrangement of operating with the combinedjob and that an undue hardship would result from a requirement that it reinstateBarcroft.Since Barcroft did not suffer any loss of pay by reason of the discriminationagainst him, a recommendation that he be made whole is not appropriate herein.[Recommendations n omitted from publication in this volume.]Appendix AJuly 11. 1951TO ALL EMPLOYEES OFSOUTHEASTERN PIPE LINE COMPANY:The Management of your Company has received many inquiries from employeesconcerning the election which will be held by the National Labor Relations Boardto determine whether our employees will be represented by the C. I. O. Union.As a result, we feel that it is proper and in order at this time to answer questionswhich are being asked and to correct some of the gross misrepresentations whichare being made by the C. I. O.°D The party engaging in the illegal acts, not the injured party, must bear the burdenresulting from unfair labor practices and suffer the incidental hardship necessary toremedy adequately the wrong committed. SeeN. L. R. B. v. Don Juan Co.,185 F. 2d393 (C. A. 2).xi Failure to establishstatus quomay discourage employees from exercising their lawfulrights because of the inadequacies of the remedy for prior unfair labor practices.22The scope of the unfair labor practices discloses a purpose to interfere with, restrain,and coerce employees in the exercise of the rights guaranteed in Section 7 of the Act andthat danger of other unfair labor practices in the future is to be anticipated from thecourse of Respondent's conduct in the past. In order, therefore, to make effective theinterdependent guarantees of Section 7 of the Act and effectuate the policies of the Act,it isrecommended that Respondent cease and desist from in any manner infringing uponthe rights guaranteed in the Act. SeeStandard Dry Wall Products, Inc.,91 NLRB 544enforced 188 F. 2d 362 (C. A. 3). 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDPreliminary to this, we would like to say that the Management of the Com-pany, during the eleven years in which the Company has been in business, hasenjoyed the most pleasant of relationships with employees.In dealing directlywith employees,we have been aple in a personal way to meet problems of em-ployees, and have not had to deal with employees thin anOUTSIDER.The onlyperiod in which this was not true was during approximately two years whenemployees were represented by a union.Incidentally,the other union lost allinterest in representing our employees and withdrew voluntarily when employeesstopped paying dues, since our employees became tired of paying these monthlydues and receiving nothing in return in spite of all the earlier promises made bythe union.The election will be held under the supervision of the Labor Board in the nearfuture and each of you will receive from the Board a form of ballot.This ballotwill carry instructions as to the method of voting.The ballot will have a spacemarked"NO", and if you mark this space with an "X" you will be votingAGAINSThavingthe C.I.O. as your representative.We would be less than frank and honest if we did not convey to you ourthoughts on the subject of this election as follows :1.To begin with, this C. I. O. drive which has been carried on for somemonths has not been initiated by our employees.It is the effort of an outsideorganization seeking to impose itself upon our employees.The representa-tives of this union have travelled back and forth along the pipeline trying to"high pressure"our employees into joining the union.2. In the past we have dealt directly with your problems and know that ifthere were legitimate complaints,or grievances,of any kind existing that youwould have informed us of such differences.The union representatives aremanufacturing as many theoretical grievances as they can in an effort toinduce you to join the union. Such grievances exist only in the minds ofthese outsiders,whose real interest is the collection of fees and dues fromyou.3.The union is making promises,some of which it cannot possibly fulfill.4.We invite you to review the many things which the Company has donefor you VOLUNTARILYand without any union,as follows :(a)General increases in wages and salaries have been made at alltimes to keep pace with comparable wages and salaries in the oil indus-try.For instance,in 1950 there were two increases totaling a minimumof 11%,and we have just been advised of approval of our application,filed early this year,for a 4%increase,which incidentally will beretroactive to May 1st.The retroactive part of thisincrease will becompiled as soon as possible and added to your next pay check. Thesaid increase of 4% was obtainedSOLELYthru our efforts.The statement by the C. I. O. claiming credit for the increase is utterlywithout truth.(b)We have adopted a pension system more liberal than any in theoil industry.(c)We have installed and recently expanded a group insurance andhospitalization plan comprising the most modern and fullest kind ofcoverage.Those of you who have had recent"arrivals" in your familiesshould be most aware of this.(d)We have followed a vacation and holiday policy in keeping withthose in the Southeast. SOUTHEASTERNPIPELINE COMPANY357(e)Working conditions in pumping stations and wherever our em-ployees have been engaged have been maintained to the very highest ofstandards.(f)Whenever our employees have been injured, the Company hasbeen most liberal in paying to such employees the difference betweentheirWorkmen's Compensation benefits and their regularsalaries orwages.This has been purely voluntary.(g)Whenever employees have had serious or extended illness, theCompany has been extremely liberal in paying wages andsalaries inaddition to the sick leave benefitplanoutlined in the Company's In-struction Manual.This has been purely voluntary.(h)During World War II, and since the outbreak of hostilities inKorea the Company has voluntarily instituted a plan tobenefit mencalled into the service by payments of substantial military awardsduring their service.Again,THIS IS VOLUNTARY.In addition to the items above listed, there are innumerable instances wherethe Management has "taken care of" the problems of individual employees.Atall times there has been complete freedom of expression betweenManagementand employees.Should our employees decide that they need a union to represent them thisvery personal relationship would terminate inasmuch as our employees wouldthen be represented by anOUTSIDERNow, let us explain to you the troubles aheadfor youand us in the event themajority of you should vote against the Company. First, let us correct oneof the many misrepresentations by the union representatives.They are in-forming our employees that they will have to join the union in order to continuein the employ of our Company, if the union wins the election. This statementis100% untrue.The Taft-Hartley Act provides:-"Nothing in the Act shall be construedas authorizing the execution orapplicationof agreements requiring membershipin a labor organization asa condition of employmentin any State or Territory in whichsuchexecutionor application is prohibited by State or Territorial law."The Georgia Law, Section 54-902 provides that:-"No individualshallbe requiredas a conditionof employment,or ofcontinuanceof employment, to be or remain a member of an affiliate of alabor organization,or toresign fromor torefrain from membership in oraffiliationwith a labor organization."This means that youCANNOTbe requiredto join a union,or toREMAINa member of a union asa conditionof continued employment in the State ofGeorgia.The same is true under the FloridaLaw.Thus,bothFederal andState Laws guarantee that your continuedemploymentby Southeastern PipeLine Company will never require youto join a union or to remain in a union.We are informed that theunion is telling ouremployees that if they don'tjoin now before the election that the unionwill make thempay $100 initiationfee if the union wins the election. Let usask you,at thispoint, does thiskind of a threat indicate that the union is interestedin any ofyou, except for theDOLLARSthat they can take out of your pockets?We are notsurprised atsuch threats, however, as this isthe usual,typical approach of a union.Theywill makeany kind of threats and will make every conceivable promise to tryto induce employees to vote for the union.Why is thistrue?The reason isthat the unions are, themselves,engaged in business-the businessof makingmoney-of making money by collectinginitiation feesand monthlydues from257965-54-vol. 103-24 358DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees.The union is probably offering a "bargain price" initiation fee toinduce you to join now. Don't be misled by this false "generosity". You canbe certain that you will be called upon to pay monthly dues of $3.00 to $4.00,plus whatever extras the union "big shots" find that it is necessaryto assessyou for their purposes.One way or another the union will collect the initiationfee from you-once they "own" you, as they do all members.The union representatives are telling our employees that if theyhave signeda card applying for membership in the union that they will be required, andare required, to vote for the union in the election.Again,thisisabsolutelyincorrect.If any of you have been misled into joining the union, or signing anapplication card, under the high pressure methods of the union you can with-draw your application or your membership. If you do not wish to do this youcan still vote in favor of the Company by voting NO on the ballot. No personwill know how you vote since your vote will be in a sealed envelope and yourname will not appear anywhere either on the ballot or on the envelope whenthe votes are counted.The union representatives have already started informing some of our em-ployees of the union plans to have a strike of our employees if the Companywill not comply with the demands which the union states it will make.If this threat is carried out we would have the first work stoppage in oureleven years of operations, with the following results :(a)Employees on strike would receive no pay.We believe that mostof our employees have commitments and family obligations which require asteady source of income.When this is stopped, the people who suffer arethe wives and the children of employees.We suggestthat you talk thisentirematterover carefully withyour wives and children before takinga step which you will regret.(b) Strikes invariably result in the creation of ill-will and badfeelingsbetween Management and employees.Each of you should know that the individuals occupying management positionsin this Company are also "hired help" and your positionas employees is nodifferent from ours.By improving your positions with the Company both fromthe standpoint of wages, salaries and otherwise, we improveour condition, asemployees, at the same time.The many things that this Management has been able to obtain for employees,as listed above, should be proof enough of our determination in the futureto constantly better our employee's wages, working conditions and allmatterspertaining thereto.There are 63 of our employees who will receive their ten year awardpin nextyear.This will make a total of 72 employees (42%) who will have been withthe Company ten years or more. This in itself is certainly evidence of jobsecurity and fair treatment of the employees by the Company.Finally, let usmake onething perfectly clear, and that is, thatthereisnounionwhichcan get our employeesanythingmore thanour Management itselfcan getandwill get for employees. In the final analysis, if you determine thatyou want to be represented by anOUTSIDE UNIONthe net result will be thatyou will makelessmoney because you will have to pay monthly dues to the union,initiationfees, and otherspecialassessments.We urge, therefore, that you vote NO on the ballot and by so doing vote tocontinue our pleasant relationship,as inthe past. If you fail to vote it isequivalent to a vote for the Union. Please, therefore, everyonevote andvote-NO.B.W. WINTERS